Citation Nr: 1045566	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-06 947	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for upper and lower 
extremity peripheral neuropathy (PN).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from March 1970 to July 1971.

This appeal to the Board of Veterans Appeals (Board) arises from 
a January 2004 rating action that denied service connection for 
upper and lower extremity PN as secondary to service-connected 
diabetes mellitus (DM), and for hepatitis C.

By decision of April 2009, the Board remanded the issues on 
appeal to the RO for further development of the evidence and for 
due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Upper and lower extremity PN was not shown present in 
service, and is not currently objectively demonstrated.

3.  The law and regulations preclude the grant of service 
connection for disability that is the result of a veteran's drug 
abuse, to include hepatitis C.


CONCLUSIONS OF LAW

1.  The criteria for service connection for upper and lower 
extremity PN are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310(a) (2010).

2.  The criteria for service connection for hepatitis C are not 
met.  38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the 
submission of a substantially-complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board 
finds that all notification and development action needed to 
render a fair decision on the claims on appeal has been 
accomplished.

A June 2009 post-rating RO letter informed the Veteran and his 
representative of the VA's responsibilities to notify and assist 
him in his claims, and what was needed to establish entitlement 
to service connection.  Thereafter, they were afforded 
opportunities to respond.  The Board thus finds that the Veteran 
has received sufficient notice of the information and evidence 
needed to support his claims, and has been provided ample 
opportunity to submit such information and evidence.  

Additionally, the 2009 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information, and if needed, authorization to obtain them.  That 
letter further specified what evidence the VA was responsible for 
obtaining, to include Federal records, and the type of evidence 
that the VA would make reasonable efforts to get.  The Board thus 
finds that the 2009 RO letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence will 
be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, if 
any, to be provided by him.  As indicated above, all 3 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  

In the matters now before the Board, the June 2009 document 
meeting the VCAA's notice requirements was furnished to the 
Veteran subsequent to the January 2004 rating action on appeal.  
However, the Board thus finds that the delay in issuing the full 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after full notice was provided, as reflected in the 
May 2010 Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  

As indicated above, the Veteran has been notified of what was 
needed to substantiate his claims, and afforded opportunities to 
present information and/or evidence in support thereof.  As a 
result of RO development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in connection with the veteran's 
appeal.  Hence, the Board finds that the failure on the part of 
the VA in not completely fulfilling VCAA notice requirements 
prior to the RO's initial adjudication of the claims is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F. 3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  
       
In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all 5 elements of a service connection claim (veteran 
status, the existence of a disability, a connection between the 
veteran's service and that disability, the degree of disability, 
and the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at issue, 
and the RO furnished him notice pertaining to the effective date 
information in the June 2009 letter, thus meeting the notice 
requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development on 
the claims currently under consideration has been accomplished.  
The RO, on its own initiative and pursuant to the Board remand, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining all evidence necessary to substantiate his 
claims, to include obtaining all available service and post-
service VA medical records through 2009.  Significantly, the 
Veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to that 
noted above, that has not been obtained.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.  In this regard, 
the Board notes that the Veteran declined additional 
electromyographic (EMG) testing recommended on October 2009 VA 
examination.
          
Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claims on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110.  Such a 
determination requires a finding of a current disability that is 
related to an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection also 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that it was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected one is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).

Direct service connection may be granted only when a disability 
was incurred or aggravated in line of duty, and not the result of 
a veteran's own willful misconduct or, for claims filed after 
October 1990, the result of his abuse of alcohol or drugs.  
38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy or 
experience their effects and the effects result proximately and 
immediately in disability, such disability will be considered the 
result of the person's willful misconduct.  38 C.F.R. 
§ 3.301(c)(3).
  
A disease incurred during active military service shall not be 
deemed to have been incurred in line of duty if such disease was 
a result of the abuse of alcohol or drugs by the person on whose 
service benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to the user; drug abuse means the use of illegal 
drugs, or the use of substances other than alcohol to enjoy their 
intoxicating effects.  38 C.F.R. § 3.301(d).

Hepatitis C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C infection 
among those with repeated, direct percutaneous exposure to blood 
(i.e., intravenous drug users).  VA Fast Letter 04-13, 29 June 
2004.

The Veteran contends that he currently suffers from upper and 
lower extremity PN as secondary to his service-connected DM.  He 
also asserts that hepatitis C is related to his military service, 
and that he had unprotected sex on several occasions and was 
treated for venereal disease in service, as well as used 
intravenous drugs (heroin) and a shared needle.  

A review of the service medical records is completely negative 
for findings or diagnoses of upper or lower extremity PN and 
hepatitis C.  In August 1970, the Veteran was treated for dysuria 
and a urethral discharge.  In July 1971, he was seen with an 11-
month history of heroin abuse and addiction.  The examiner noted 
that there was no hepatitis.

On May 1971 separation examination, the Veteran denied neuritis 
and nervous trouble of any sort, and the upper and lower 
extremities were normal.  The examiner noted a diagnosis of 
situational drug abuse.

Neither has upper or lower extremity PN been diagnosed in the 
post-service years.  Neurological examination during April 2001 
VA hospitalization was intact.  Laboratory tests showed a 
reactive hepatitis C antibody.  The assessments included drug 
abuse, alcohol dependence, and new-onset DM.  

On August 2001 VA examination, the Veteran denied any pains or 
paresthesias involving the extremities.  He consumed a pint of 
alcohol per day, and admitted to multi-substance abuse including 
intravenous drugs in military service.  Current neurological 
examination showed no motor or sensory loss, and no loss of 
sensation to pinprick in the lower extremities.  

September 2001 VA outpatient evaluation noted a 30-year history 
of alcohol abuse (1 fifth per day), and a history of intravenous 
drug abuse in military service.  The assessments in May 2002 
included hepatitis C.  When seen again in January 2003, the 
Veteran gave a 1-year history of numbness in the hands and feet.  
On current neurological examination, sensation was intact, and 
there were no focal motor/sensory deficits.  In May, the Veteran 
complained of a burning sensation in both feet on prolonged 
standing; there was no weakness, tingling, or numbness.  Current 
examination of the feet showed no ulcers or sensory deficits.  
The assessments included paresthesias secondary to DM.  

On November 2003 VA examination, the Veteran gave a 1-year 
history of intermittent numbness and tingling of the hands and 
feet, as well as a long-standing history of a burning sensation 
in the feet.  The past medical history was significant for 
alcohol and intravenous drug abuse and hepatitis C infection.  On 
neurological examination, a monofilament test was negative, and 
vibration senses were intact in the hands and feet.  The 
diagnoses included subjective complaints of a burning sensation, 
tingling, and numbness of the hands and feet, with no objective 
evidence of a bilateral foot condition.

On October 2009 VA examination, the physician reviewed the claims 
folder and the veteran's medical records.  The Veteran gave a 6-
year history of a burning sensation and numbness and tingling in 
the feet after prolonged standing; regular walking did not cause 
much symptoms, which usually lasted a few hours and then 
subsided.  He also gave a history of a diagnosis of hepatitis C 
in 2001, with intravenous drug abuse from 1969 through 1985 noted 
as a risk factor.  The doctor noted documentation of drug abuse 
and treatment for gonorrhea in the service medical records, as 
well as post service treatment for drug abuse.  Current 
examination of the peripheral nerves revealed no objective 
clinical signs.  Sensations including monofilament touch and 
vibration were intact over the feet and legs.  There was no 
atrophy or wasting of the muscles of the feet, and muscle power 
was normal.  No other focal neurological signs were elicited.  
There was no evidence of chronic ulcers or cellulitis.  The 
Veteran declined EMG testing of the feet.  The diagnoses were 
subjective burning sensation, numbness, and tingling of both feet 
on and off for 6 years by history, at least as likely as not 
related to service-connected DM, with no current objective 
clinical signs related to peripheral neuritis on examination; and 
hepatitis C infection, at least as likely as not related to 
previous intravenous drug abuse, as well as high-risk sexual 
behavior.     

As indicated above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Where, as here, the competent evidence consisting of numerous 
service and post-service medical records from 1970 to 2009 does 
not show the existence of upper or lower extremity PN for which 
service connection is sought (and hence, no evidence of a nexus 
between any such disability and service), there can be no valid 
claim for service connection.  See Gilpin v. West,  155 F. 3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As noted above, November 2003 VA monofilament testing 
was negative, and vibration senses were intact in the hands and 
feet, and the diagnoses included subjective complaints of a 
burning sensation, tingling, and numbness of the hands and feet, 
with no objective evidence of a bilateral foot condition.  
Although the 2009 VA examination showed subjective burning 
sensation, numbness, and tingling of both feet that the examiner 
felt was at least as likely as not related to service-connected 
DM, there were no current objective clinical signs related to PN 
on examination, and the Board notes that the Veteran declined 
additional EMG testing.
    
With respect to hepatitis C, the competent, probative medical 
evidence provides no legal basis for the grant of service 
connection for such disability.  The 2009 VA examiner diagnosed 
hepatitis C infection, which he opined was at least as likely as 
not related to previous intravenous drug abuse, as well as high-
risk sexual behavior.  The law and regulations specifically 
preclude the grant of service connection for disability that is 
the result of a veteran's abuse of drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. § 3.301(a).  As noted above, disease incurred during 
active military service shall not be deemed to have been incurred 
in line of duty if such disease was a result of the abuse of 
drugs by the person on whose service benefits are claimed.  Drug 
abuse means the use of illegal drugs, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  See 
38 C.F.R. § 3.301(d).

On that record, the Board finds no basis upon which to grant 
service connection for any current hepatitis C which the 
competent evidence shows are the result of drug abuse.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on an 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).
  
In addition to the medical evidence, the Board has considered the 
veteran's assertions; however, such do not provide any basis for 
allowance of the claims.  While the Veteran may believe that he 
currently has upper and lower extremity PN that is related to his 
service-connected DM, and hepatitis C that is related to his 
military service, there is no medical support for such 
contentions.  The Board emphasizes that the appellant is 
competent to offer evidence as to facts within his personal 
knowledge, such as his own symptoms.  However, medical questions 
of diagnosis, causation, and etiology are solely within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layman without the 
appropriate medical training or expertise, the appellant simply 
is not competent to render an opinion on such medical matters.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, his assertions in this regard have no probative value.

Under these circumstances, the Board concludes that service 
connection for upper and lower extremity PN and hepatitis C must 
be denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).




ORDER

Service connection for upper and lower extremity peripheral 
neuropathy is denied.

Service connection for hepatitis C is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


